Citation Nr: 0114140	
Decision Date: 05/21/01    Archive Date: 05/30/01

DOCKET NO.  99-03 661A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an increased rating for cervical facet 
dysfunction, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for chronic 
retropatellar pain, left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased rating for chronic 
retropatellar pain, right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran had active military duty from June 1988 to June 
1991.  This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
January 1998, from the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Roanoke, Virginia 
(hereinafter RO).


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
was signed into law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into VA's adjudication 
process which impact on the veteran's claims of entitlement 
to increased ratings on appeal.  As these procedures could 
not have been followed by the RO at the time of the January 
1998 rating decision, and as these procedures are more 
favorable to the veteran than those previously in effect, 
further development is in order.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  

The VA examination report dated in December 1999, indicated 
that the veteran was undergoing physical therapy and had 
recently had a magnetic resonance imaging scan performed on 
both knees.  Additionally, the veteran testified before the 
Board in January 2001, that he was receiving physical therapy 
for his service-connected disabilities.  Although it appears 
that VA medical records were received in February 2001, the 
report of the magnetic resonance imaging scan conducted in 
1999 and the physical therapy records were not among the 
records received.  When the VA is put on notice prior to the 
issuance of a final decision of the possible existence of 
certain records and their relevance, the Board must seek to 
obtain those records before proceeding with the appeal.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  Under 
the Veterans Claims Assistance Act of 2000, efforts to secure 
government records must continue until it is reasonably 
certain that the records do not exist or that further efforts 
would be futile.  

The veteran testified before the Board in January 2001, that 
manifestations of his service-connected disorders had 
increased in severity, and therefore, increased disability 
ratings were warranted.  He testified that his knees 
constantly ached, but ached more in the evening after use 
during the day.  He further stated that his knees were 
swollen and fatigued in the evening.  The veteran testified 
that movement of his neck was limited when turning to the 
right.  Additionally, although the veteran was afforded a VA 
examination in conjunction with his neck disorder in December 
1997, and x-rays of the cervical spine at that time were 
reported as normal, a clinical report dated in December 2000, 
indicated that recent x-rays revealed minimal degenerative 
changes in the cervical spine.  

Accordingly, although the veteran has been afforded VA 
examinations in conjunction with his claims, not all his 
medical records were available for review.  As such, all 
available evidence was not considered.  Likewise, pertinent 
facts were neither identified nor evaluated and weighed.  The 
United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the requirement for 
evaluation of the complete medical history of the veteran's 
condition operated to protect veterans against an adverse 
decision based on a single, incomplete, or inaccurate report 
and to enable VA to make a more precise evaluation.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In West v. 
Brown, 7 Vet. App. 70 (1994), the Court clearly indicated 
that the necessity of evaluation of the complete medical 
history applied not only to adjudicators, but also to 
examining physicians and that a medical examination that did 
not reflect reliance upon a complete and accurate history was 
inadequate for rating purposes and "frustrates effective 
judicial review."  

Additionally, the veteran testified before the Board that he 
missed work approximately 2 to 3 days a month, and his 
employer made work accommodations approximately 3 to 4 days a 
month, due to pain in his knees.  With respect to pain, the 
Court has stressed that, in evaluating disabilities of the 
joints, the VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (2000).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  

As the veteran complains of pain on use, and all the 
veteran's medical records were not available for review by 
the examiners, the Board concludes that additional VA 
examinations are needed to provide an accurate picture of the 
claimed disabilities at issue on appeal.  38 C.F.R. §§ 3.326, 
3.327 (2000).  Accordingly, this case is remanded to the RO 
for the following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims.  The veteran 
should provide documentation by his 
employer showing time lost, if any, due 
to his service-connected disabilities.  
In addition, the veteran is advised to 
provide documentation from his employer 
concerning any accommodations for him due 
to his service-connected disorders.  
Based on his response, the RO should 
attempt to procure copies of all records 
which have not previously been obtained 
from identified treatment sources, to 
include VA medical records from the VA 
Medical Centers in Durham, North 
Carolina, and Salem, Virginia, to include 
physical therapy records and radiological 
reports.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  The RO 
is reminded that under the Veterans 
Claims Assistance Act of 2000 efforts to 
secure government records must continue 
until it is reasonably certain that the 
records do not exist or that further 
efforts would be futile.  

2.  The veteran should be afforded the 
appropriate VA examination to determine 
the nature and extent of his 
service-connected neck disorder, right 
knee disorder, and left knee disorder.  
All pertinent symptomatology and findings 
should be reported in detail.  Any 
indicated diagnostic tests and studies 
should be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner prior to the requested study 
and the examination report should reflect 
that such a review was made.  The 
examiner should record pertinent medical 
complaints, symptoms, and clinical 
findings, including range of motion of 
the cervical spine, right knee, and left 
knee.  The examiner should specify the 
results of range of motion testing in 
degrees in the report, and indicate the 
normal range of motion for the cervical 
spine, right knee, and left knee.  The 
examiner should state to what extent the 
veteran's range of motion deviates from 
these norms (i.e. mild, moderate, 
severe).  The examiner should report the 
degree of limitation on normal 
functioning of the cervical spine, right 
knee, and left knee caused by pain and 
provide a complete and detailed 
discussion with respect to any weakness, 
fatigability, incoordination, restricted 
movement, or of pain on motion.  Rather 
than simply reporting that pain on motion 
is present, the examiner should provide a 
description of the effect, if any, of the 
veteran's pain on the function and 
movement of his cervical spine, right 
knee, and left knee.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. 
§ 4.40 (functional loss may be due to 
pain, supported by adequate pathology).  
In particular, it should be ascertained 
whether there is additional motion lost 
due to pain on use or during exacerbation 
of the disability.  The examiner should 
evaluate the range of motion of the neck 
and each knee, and should determine 
whether flare-ups of the disorder cause 
additional limitation of motion.  If 
feasible, these determinations should be 
expressed in terms of degrees of 
additional loss of range of motion.  If 
prolonged use does not cause weakened 
movement, excess fatigability, or 
incoordination, or if flare-ups do not 
cause an additional loss of range of 
motion, or if any such additional loss of 
range of motion cannot be expressed in 
degrees, then the examiner should so 
state for the record.  Additionally, the 
examiner should comment upon the presence 
or absence of recurrent subluxation or 
lateral instability of the knees and 
should state to what extent, if any, the 
findings deviate from the norm (i.e. 
mild, moderate, severe).  It should be 
specifically noted in the examination 
report if any complaints noted in the 
history provided by the veteran do not 
comport with or relate to either the 
physical findings on examination or the 
general nature of the current disability.  
A complete rationale for all opinions 
should be provided.  Any report prepared 
should be typed.

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this remand.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.  

5.  Thereafter, if any issue on appeal 
remains denied, a supplemental statement 
of the case should be provided to the 
veteran and his representative.  The 
supplemental statement of the case should 
address whether the veteran's claims for 
increased ratings should be submitted to 
the Chief Benefits Director or the 
Director, VA Compensation and Pension 
Service for assignment of an 
extraschedular rating under the 
provisions of 38 C.F.R. § 3.321(b)(1) 
(2000).  After the veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


